Citation Nr: 0025556	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-44 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected suppurative otitis media of the left 
ear, to include the issue of entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied entitlement to a 
compensable disability evaluation for service-connected 
suppurative otitis media of the left ear.

This case was previously before the Board in March 1998, when 
it was remanded for additional records and examination of the 
veteran.  The requested development has been accomplished to 
the extent necessary, and the Board now proceeds with its 
review of the appeal.


FINDINGS OF FACT

1.  There have been no recent findings of suppuration or 
aural polyps associated with the veteran's service-connected 
suppurative otitis media of the left ear.   

2.  The veteran's tinnitus has been recognized as a symptom 
of suppurative otitis media of the left ear, and it is 
manifested by a constant high frequency whining sound.

3.  The veteran's conductive left ear hearing loss has been 
recognized as a symptom of suppurative otitis media of the 
left ear.  Left ear hearing loss is manifested by puretone 
threshold averages of 63.75 decibels with speech recognition 
ability of 90 percent, resulting in Level "III" hearing. 

4.  The residuals of the veteran's service-connected 
suppurative otitis media of the left ear do not present an 
exceptional or unusual disability picture.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's service-connected suppurative otitis media of the 
left ear are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87, Diagnostic Code 6200 (1999); 38 C.F.R. § 
4.87a, Diagnostic Code 6200 (1998).

2.  The criteria for the assignment of a separate 10 percent 
disability rating, and not higher, for tinnitus, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998).

3.  The criteria for a separate compensable disability rating 
for conductive left ear hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998 and 1999).

4.  The evidence does not warrant referral to the appropriate 
VA official for consideration of an extraschedular rating for 
the veteran's service-connected residuals of suppurative 
otitis media of the left ear.  38 C.F.R. § 3.321(b)(1) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran was originally granted entitlement to service 
connection for chronic otitis media, suppurative, of the left 
ear, in August 1950.  He underwent a modified radical 
mastoidectomy on the left ear in 1955.  The discharge 
diagnosis was chronic suppurative otitis media, left, 
treated, improved.  During hospitalization in 1968, the 
veteran underwent left canal skin tympanoplasty.  

The service-connected left ear otitis media is currently 
assigned a noncompensable disability rating under Diagnostic 
Code 6200.  More recently, the veteran sought reevaluation of 
his service-connected disability in 1994.  On VA examination 
in February 1995, he complained of diminished hearing.  He 
did not complain of ear pain, vertigo, or syncopal episodes.  
The examiner noted that the ear canals were visualized and 
that the veteran had a tympanoplasty on the left.  There was 
no evidence of perforation.  The left tympanic membrane was 
thickened.  The diagnosis was residuals of left otitis media, 
postoperative status left tympanoplasty.

On audiological evaluation in February 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
35
70
75
LEFT
N/A
25
30
70
95

The puretone threshold average was 48.75 on the right and 55 
on the left.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 94 percent in 
the left ear.  Tinnitus was present, and described as a 
constant bilateral cricket sound.  

The veteran and his wife testified at a personal hearing at 
the RO in January 1997.  The veteran stated that his hearing 
was deteriorating and that he had tinnitus.  He had no 
drainage since his surgery in 1968.  He reported that he took 
good care of his ear and did not swim or get any water in his 
ears.  He denied any ear pain.  He described the tinnitus as 
annoying and high pitched.  It sometimes affected his 
sleeping.  The veteran's wife also testified that the veteran 
did not hear well.

On audiological evaluation in October 1997, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
40
70
75
LEFT
N/A
25
40
70
85

The puretone threshold average was 50 on the right and 55 on 
the left.  Speech audiometry revealed speech recognition 
ability of 94 percent bilaterally.  The veteran described 
tinnitus as constant and bothering him mostly at night when 
it was quiet.  The veteran was apparently treated for wax in 
his ears in December 1997 and February 1998. 

Upon VA examination in April 1998, the veteran complained of 
hearing loss.   He denied pain, otorrhea, vertigo, or 
imbalance problems.  However, he reported increased 
difficulty hearing high-pitched voices and hearing in noisy 
environments.  He was having much more difficulty with 
communication.  Physical examination revealed that the 
veteran had a canal wall down left tympanomastoidectomy.  He 
presently had a dry mastoid bowl with some retraction in the 
mastoid area.  No collection of debris or recurrent 
cholesteatoma was found.  The veteran was able to Valsalva 
and had an aerated middle ear cleft by Valsalva maneuver.  
Audiogram revealed a mixed hearing loss in the left ear which 
precipitously dropped at 2000 hertz into a high frequency 
sensorineural hearing loss in both ears.  The examiner 
concluded that the veteran had a mixed hearing loss and was 
status post tympanomastoidectomy in the left ear.  He had no 
evidence of recurrent cholesteatoma.  The examiner stated 
that at least the conductive portion of the veteran's hearing 
loss was certainly characteristic status post 
tympanomastoidectomy.

On authorized audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
50
70
75
LEFT
N/A
40
45
70
95

The puretone threshold average was 55 on the right and 62.5 
on the left.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 90 percent in 
the left ear.  The veteran described tinnitus as bilateral 
constant, high pitched, and a bother.  The claims file was 
not available for review by the examiner.  The examiner 
stated that based upon the veteran's subjective account of 
the onset and etiology of tinnitus, it was as likely as not 
that tinnitus was related to active service.

The veteran was re-examined by VA in July 1999.  On 
questioning, he did not complain of recurrent acute otitis 
media.  He complained of intermittent popping in his ears.  
He did not have any drainage or pain.  He had not had any 
problems with his left ear since his tympanoplasty.  He 
complained of ringing in his ears and hearing loss.  On 
physical examination, the left ear had a normal tympanic 
membrane with myringosclerosis and no evidence of retraction, 
otorrhea, or perforations.  The ear canal was normal.  Weber 
was midline with positive Rinne.  Pertinent diagnoses 
included tinnitus and hearing loss, possibly due to noise 
exposure during service, and Eustachian tube dysfunction, no 
evidence of recurrent otitis media or chronically draining 
ears.

On audiological evaluation in July 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
55
75
80
LEFT
N/A
35
45
75
100

The puretone threshold average was 58.75 on the right and 
63.75 on the left.  Speech audiometry revealed speech 
recognition ability of 90 percent bilaterally.  The veteran 
reported a bilateral constant high frequency whine type 
tinnitus described as a mild annoyance.  Concerning the left 
ear, it was noted that a significant air-bone gap was present 
at 1000 and 4000 hertz and that the loss was sensorineural at 
500 and 2000 hertz.  The examiner (the same examiner that 
conducted the July 1998 audiological evaluation) reviewed the 
claims file and further stated that the 15-35 decibel air-
bone gaps of the left ear and tinnitus were more likely than 
not sequelae of otitis media or of surgical intervention to 
treat otitis media and that the sensorineural hearing loss 
was less likely than not a sequelae of otitis media.

A VA doctor, the chief of otolaryngology services, reviewed 
the veteran's claims file in October 1999.  The doctor noted 
that the veteran had a left modified mastoidectomy in 1955 
and that a March 1957 audiogram showed hearing losses down to 
the 40 decibel level compatible with a postoperative 
mastoidectomy cavity.  However, there was no evidence of high 
frequency drop off hearing in either ear at that time.  The 
doctor further indicated that in 1968 the veteran had a canal 
skin tympanoplasty performed, following which, a 1969 
audiogram revealed a slight improvement in his left ear 
hearing.  It was noted that the April 1998 VA examination 
revealed no evidence of recurrent cholestoma.  In the left 
ear there was the usual mastoid bowl as present post 
operative tympanomastoidectomy with the expected mild to 
moderate air bone gap in his left ear.  The doctor concluded 
that the veteran's hearing loss was related to chronic otitis 
media which he had suffered since age 4 years old and 
presbycusis and sensorineural hearing loss of noise exposure 
which has occurred during the last 30 to 40 years since his 
military career. 


II.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased impairment 
from his service-connected otitis media of the left ear; 
therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  The RO also obtained his VA treatment records.  
There is sufficient evidence to rate the service-connected 
disability fairly.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  Accordingly, in the circumstances of this case, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The impairment caused by the veteran's service-connected 
suppurative otitis media of the left ear is currently 
evaluated under Schedule for Rating Disabilities (Schedule) 
for impairment caused by Diseases of the Ear.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (1999).  During the pendency of 
this appeal, regulatory changes amended the Schedule, 
38 C.F.R. § Part 4 (1998), including the rating criteria for 
evaluating otitis media.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the Schedule and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The new 
regulations were not in effect when the rating decision on 
appeal was made; however, the RO has considered the new 
regulations.  See Supplemental Statement of the Case, issued 
March 3, 2000.  Therefore, the veteran is not prejudiced by 
the Board's consideration of the new regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

According to the applicable Diagnostic Code, a 10 percent 
disability rating is warranted for chronic suppurative otitis 
media during suppuration, or with aural polyps.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (1999).  Hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are to be evaluated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (NOTE) 
(1999).  Under the old criteria, a 10 percent disability 
rating was warranted for otitis media during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1998).  This was to be combined with ratings for 
loss of hearing.  38 C.F.R. § 4.87a, Diagnostic Code 6200 
(NOTE) (1998).  As in the instant case, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a noncompensable rating 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31 (1999). 

The veteran's service-connected suppurative otitis media of 
the left ear is appropriately rated as noncompensable under 
Diagnostic Code 6200.  There have been no recent findings of 
suppuration or aural polyps.  Upon VA examination in April 
1998, no cholesteatoma was found.  Further, on VA examination 
in July 1999, the veteran did not complain of recurrent acute 
otitis media and he did not have any drainage or pain.  The 
ear canal was normal.  The examiner diagnosed no evidence of 
recurrent otitis media or chronically draining ears.  
Accordingly, the preponderance of the evidence is against the 
assignment of a 10 percent rating under either the old or new 
version of Diagnostic Code 6200.  Neither version is more 
favorable to the veteran.

That, however, does no end the inquiry.  In general, all 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25.  However, 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  
38 C.F.R. § 4.14 (1999).  The United States Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals) (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  The Court has acknowledged, however, that 
a veteran may have separate and distinct manifestations 
attributable to the same injury and should be compensated 
under different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

The medical evidence associated with the claims file shows 
that the veteran has tinnitus associated with the otitis 
media.  Without review of the claims folder, a VA examiner in 
July 1998 stated that it was as likely as not that tinnitus 
was related to active service.  However, after review of the 
claims folder in July 1999, this same examiner found that 
tinnitus was more likely than not related to otitis media.  
Accordingly, the Board finds that tinnitus is a residual of 
the service-connected suppurative otitis media of the left 
ear.  The manifestations attributable to the tinnitus (i.e., 
whining in the ears) are separate and distinct from the 
symptomatology, or lack thereof, for which the veteran is 
being compensated under Diagnostic Code 6200.  The 
symptomatology for the tinnitus is not duplicative of or 
overlapping with the symptomatology of a otitis media, which 
is apparently asymptomatic according to Diagnostic Code 6200.  
If there was additional disability attributable to the 
tinnitus, the veteran would be entitled to a separate 
disability rating.  See 38 C.F.R. § 4.87, Diagnostic Code 
6200 (NOTE) (1999).  The veteran is seeking an increased 
rating for his service-connected disability, and the tinnitus 
is one manifestation of that disability.  Consideration is 
therefore given to whether a separate evaluation for the 
tinnitus should be assigned under an applicable diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994); 
38 C.F.R. § 4.14 (1999).

According to Diagnostic Code 6260, recurrent tinnitus 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  The recent 
medical records clearly demonstrate that the veteran is 
functionally impaired as a result of his tinnitus.  He has 
described his tinnitus as "constant."  The veteran's 
complaints are found to be credible, to the extent that they 
are not refuted by the medical evidence.  Although the old 
version of Diagnostic Code 6260 has an expressed requirement 
that a compensable evaluation be assigned for persistent 
tinnitus that is the symptom of a head injury, concussion or 
acoustic trauma, the Board finds the veteran's ear surgery to 
be a comparable type of trauma.  The evidence supports the 
assignment of a separate 10 percent disability evaluation 
under both the old and new version of Diagnostic Code 6260 
for tinnitus from the service-connected suppurative otitis 
media of the left ear.  Accordingly, a separate 10 percent 
rating will be granted.  A 10 percent disability rating is 
the maximum allowed for tinnitus on a schedular basis.  
38 C.F.R. §§ 4.87 and 4.87a, Diagnostic Code 6260 (1998 and 
1999). 

In addition, the medical evidence associated with the claims 
file shows that the veteran has left ear conductive hearing 
loss associated with the suppurative otitis media of the left 
ear.  The VA examiner in April 1998 stated that at least the 
conductive portion of the veteran's hearing loss was 
certainly characteristic status post tympanomastoidectomy.  
The VA doctor in October 1999 agreed that hearing loss was, 
in part, attributable to otitis media.  The manifestations 
attributable to hearing loss are separate and distinct from 
the symptomatology for which the veteran is being compensated 
under Diagnostic Codes 6200 and 6260.  The symptomatology for 
the hearing loss is not duplicative of or overlapping with 
the symptomatology of a otitis media or tinnitus.  See 
38 C.F.R. §§ 4.87 and 4.87a, Diagnostic Code 6200 (NOTES) 
(1998 and 1999).  Accordingly, consideration is given to 
whether a separate evaluation for the left ear hearing loss 
should be assigned under an applicable diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994); 38 C.F.R. 
§ 4.14 (1999).

As noted above, regulatory changes amended the Schedule 
during the pendency of this appeal.  This also included the 
rating criteria for evaluating a hearing loss disorder.  It 
does that appear that the RO has considered the amended 
regulations.  However, the amended regulations did not result 
in any substantive changes.  Essentially, the old and new 
regulations for evaluating hearing loss are identical.  See 
64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

Based on a 90 percent speech recognition score and a 63.75 
decibel puretone threshold average shown on most recent VA 
examination in 1999, Table VI indicates a designation of 
Level "III" for the left ear.  If impaired hearing is 
service-connected in only one ear, the nonservice-connected 
ear (the right ear in this case) will be assigned a 
designation of hearing impairment for I.  38 C.F.R. § 4.85(f) 
(1999).  When applied to Table VII, the numeric designations 
of "III" for the left ear and "I" for the right ear 
translate to a zero percent evaluation.  Therefore, a 
separate compensable disability rating is not warranted for 
left ear hearing loss.  38 C.F.R. § 4.85, Tables VI and VII 
(1998 and 1999).

Assuming, without deciding, that the veteran's right ear 
hearing loss was also a residual of suppurative otitis media 
of the left ear, he still would not entitled to a separate 
compensable disability rating for hearing loss.  Based on a 
90 percent speech recognition score and a 58.75 decibel 
puretone threshold average shown on most recent VA 
examination in 1999, Table VI indicates a designation of 
Level "III" for the right ear.  When applied to Table VII, 
the numeric designations of "III" for the left ear and 
"III" for the right ear translate to a zero percent 
evaluation.

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1999 
did not show puretone thresholds of 55 decibels or greater in 
each of the four specified frequencies.  The provisions of 
38 C.F.R. § 4.86(b) also do not apply.  Puretone thresholds 
were not less than 30 decibels at 1000 Hertz; nor was there a 
finding of 70 decibels or more at 2000 Hertz in the left ear.  
Although puretone thresholds were 25 decibels at 1000 Hertz 
in the right ear; there was not a finding of 70 decibels or 
more at 2000 Hertz in the right ear.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The schedular evaluations for otitis media are 
not inadequate.  A higher rating is available under 
Diagnostic Code 6200.  The veteran has not required any 
recent periods of hospitalization for residuals of his 
service-connected suppurative otitis media of the left ear.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disability.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to a separate 10 percent disability rating, and 
no more, for tinnitus as residual of the service-connected 
suppurative otitis media of the left ear, is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

Entitlement to an extraschedular evaluation for service-
connected suppurative otitis media of the left ear is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

